UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1765


FRAY LUBIAN JIMENEZ-GARCIA,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 23, 2016              Decided:   April 26, 2016


Before NIEMEYER, DUNCAN, and KEENAN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Efrain Alsina, Orlando, Florida, for Petitioner.      Benjamin C.
Mizer, Principal Deputy Assistant Attorney General, Leslie
McKay, Assistant Director, Christopher Buchanan, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Fray      Lubian      Jimenez-Garcia,             a    native        and     citizen       of

Colombia,   petitions        for    review       of    an       order    of     the   Board     of

Immigration Appeals dismissing his appeal from the immigration

judge’s denial of his application for cancellation of removal.

See 8 U.S.C. § 1229b(b)(1) (2012).                         For the reasons set forth

below, we dismiss the petition for review.

     Under 8 U.S.C. § 1252(a)(2)(B)(i) (2012), entitled “Denials

of discretionary relief,” “no court shall have jurisdiction to

review   any    judgment      regarding          the       granting      of     relief      under

section . . . 1229b,”              which         is        the       section          governing

cancellation     of     removal.          Here,       the       Board    agreed       with    the

immigration judge’s secondary finding that the facts in Jimenez-

Garcia’s    case      did     not        warrant       a        favorable       exercise        of

discretion.      See In re C–V–T-, 22 I. & N. Dec. 7 (B.I.A. 1998)

(discussing      evaluative         process       for           determining       whether       an

applicant      warrants       a     favorable          exercise          of      discretion).

Jimenez-Garcia,       in    his    brief    filed          in    this    court,       asserts    a

particularized and layered challenge to this conclusion.

     Because     a    denial       of    discovery          relief       is,    as    its    name

suggests,      discretionary        in     nature,         we     lack    jurisdiction          to

review it absent the assertion of a colorable constitutional

claim or question of law.               See Obioha v. Gonzales, 431 F.3d 400,

405 (4th Cir. 2005) (“It is quite clear that the gatekeeper

                                             2
provision     [of   § 1252(a)(2)(B)(i)]     bars   our   jurisdiction   to

review a decision of the [Board] to actually deny a petition for

cancellation of removal.”).         An appellate court, in assessing

its jurisdiction, must:

    [D]etermine, regardless of the rhetoric employed in
    the petition, whether it merely quarrels over the
    correctness of the factual findings or justification
    for the discretionary choices, in which case the court
    would lack jurisdiction, or whether it instead raises
    a “constitutional claim” or “question of law,” in
    which case the court could exercise jurisdiction to
    review those particular issues.

Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 329 (2d

Cir. 2006).

     We have reviewed Jimenez-Garcia’s claims of error and agree

with the Attorney General that Jimenez-Garcia fails to raise a

colorable     constitutional   or   legal   challenge    to   an   entirely

discretionary determination.        See Gomis v. Holder, 571 F.3d 353,

358 (4th Cir. 2009) (“[A]bsent a colorable constitutional claim

or question of law, our review of the issue is not authorized by

§ 1252(a)(2)(D).”      (emphasis added)).     Despite being couched in

terms of the propriety of the immigration judge’s analytical

process and failure to abide by Board precedent, Jimenez-Garcia

asks this court to reassess his evidence and to conclude that he

does warrant a favorable exercise of discretion.              This we will

not do.     See Sorcia v. Holder, 643 F.3d 117, 124-26 (4th Cir.

2011) (rejecting petitioner’s contention that his arguments—that


                                     3
the immigration judge misapplied the law and ruled contrary to

established      precedent     in    weighing   the    discretionary            factors

relevant to cancellation of removal—qualified as issues of law);

Saintha    v.    Mukasey,      516    F.3d    243,     251    (4th       Cir.     2008)

(explaining that this court “decline[s] to stretch reason to

locate questions of law in what [it] ha[s] properly analyzed as

a factual determination”).

     Accordingly, we dismiss the petition for review for lack of

jurisdiction.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court   and   argument      would    not    aid   the    decisional

process.



                                                              PETITION DISMISSED




                                         4